Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a film made of the same material, and having the same transmittance as the at least one region 1, has a 0° incidence angle transmittance of at least 70% in at least two of the following wavelength ranges: from 300 nm to 400 nm, from 400 nm to 750 nm, from 750 nm to 1500 nm, wherein a film made of the same material, and having the same transmittance as the at least one region 2, has a 0° incidence angle transmittance of at least 30% in one or two of the following wavelength ranges: from 300 nm to 400 nm, from 400 nm to 750 nm, from 750 nm to 1500 nm,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding Claim 1, Applicant recites, “wherein the lesser of H1 and H2 is the effective height, H”.  It is unclear if the heights can be different or the same.  Appropriate action is required.

	Regarding Claim 7, Applicant recites, “H/W1b”.  The term W1b lacks antecedent basis.  Appropriate action is required.

	Regarding Claim 8, Applicant recites, “W1a/P”.  Both of these terms lack antecedent basis.  Appropriate action is required.

	Regarding Claim 8, Applicant recites, “W1A/P”.  What represents P?  Appropriate action is required.

	Regarding Claim 10, Applicant recites, “wherein a film made of the same material”.  It is unclear what structural relationship “a film” has with the light control film.  Is it just any film? Is it the layer of the light control film?  Or is Applicant referring to the material properties of region 1 and 2?  Appropriate action is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaides et al. (US 2010/0214506 A1).

In view of Claim 1, Gaides et al. teaches a light control film comprising a structured layer comprising a plurality of regions 1 (Figure 5, #130) with a plurality of regions 2 (Figure 5, #140 & Paragraph 0031), wherein the structured layer has a light input surface and a light output surface opposite the light input surface, wherein the plane of the light input surface defines a plane for the film (Figure 1, #110 & #120 – Paragraph 0031), wherein at least one region 1 has a width at its base W1b, a height H1 and an index of refraction N1, wherein at least one region 2 has a width at its base W2b, a height H2, and an index of refraction N2 wherein the lesser of H1and H2is the effective height -(Paragraph 0039), wherein a first interface between the at least one region 1 and the at least one region 2 forms a first interface angle θ1, measured clockwise from a direction normal to the plane of the film, wherein a second interface between the at least one region 1 and the at least one region 2 forms a second interface angle, θ2, measured counterclockwise from a direction normal to the plane of the film
In regards to the limitation that the 30° incidence angle transmittance of the film is at least 30% in at least one of the following wavelength ranges: from 300 nm to 400 nm, from 400 nm to 750 nm, from 750 nm to 1500 nm. 
Applicant discloses that a light control film where an index of refraction of region 1 and 2 has index of refraction values such that N1-N2 is less than 0.005 and a first interface between region 1 and region 2 forms an interface angle θ1 and a second interface between region 1 and region forms an interface angle θ2 will have 30° incidence angle transmittance of the film is at least 30% in at least one of the following wavelength ranges: from 300 nm to 400 nm, from 400 nm to 750 nm, from 750 nm to 1500 nm (Instant Specification – Paragraph 0083-0084) and that region 1 is formed from a polymerizable resin such as PMMA or polycarbonate (Paragraph 00107) and that region 2 include materials that are selectively absorptive in the visible light such as pigments with particle sizes of less than 10 microns that have black colorants (Paragraph 00109).


In view of Claim 2, Gaides et al. is relied upon for the reasons given above in addressing Claim 1.  In regards to the limitation that the total 0° incidence angle transmittance of the film is at least 75% in at least one of the following wavelength ranges: from 300 nm to 400 nm, from 400 nm to 750 nm, from 750 nm to 1500 nm. 
Applicant discloses that a light control film where an index of refraction of region 1 and 2 has index of refraction values such that N1-N2 is less than 0.005 and a first interface between region 1 and region 2 forms an interface angle θ1 and a second interface between region 1 and region forms an interface angle θ2 will have 30° incidence angle transmittance of the film is at least 75% in at least one of the following wavelength ranges: from 300 nm to 400 nm, from 400 nm to 750 nm, from 750 nm to 1500 nm (Instant Specification – Paragraph 0083-0084) and that region 1 is formed from a polymerizable resin such as PMMA or polycarbonate (Paragraph 00107) and that region 2 include materials that are selectively absorptive in the visible light such as pigments with particle sizes of less than 10 microns that have black colorants (Paragraph 00109).
Gaides et al. teaches the same structure as recited for region 1 (paragraph 0051) and region 2 (Paragraph 0042-0043), and therefore it will, inherently, display the recited properties, namely allowing for “the total 0° incidence angle transmittance of the film is at least 75% in at least one of the following wavelength ranges: from 300 nm to 400 nm, from 400 nm to 750 nm, from 750 nm to 1500 nm”.  See MPEP 2112.01 I.

In view of Claim 3, Gaides et al. is relied upon for the reasons given above in addressing Claim 1.  Gaides et al. teaches that N1-N2 can be greater than 0.005 (Paragraph 0041).

In view of Claim 4, Gaides et al. is relied upon for the reasons given above in addressing Claim 1.  In regards to the limitation that the film has an internal viewing angle ø1 wherein 50° ≤ ø1 ≤ 88°. Applicant discloses that this is determined via the geometry of the interface angles (Paragraph 0029) and that the first and second interface angle is 3 degrees or less (See Claims 5-6).
Gaides et al. teaches the same structure as recited (Paragraph 0037), and therefore it will, inherently, display the recited properties, namely allowing for “lm has an internal viewing angle ø1 wherein 50° ≤ ø1 ≤ 88°”.  See MPEP 2112.01 I.

In view of Claim 5, Gaides et al. is relied upon for the reasons given above in addressing Claim 1.  Gaides et al. teaches that the first interface angle is 3 degrees or less (Paragraph 0037).

In view of Claim 6, Gaides et al. is relied upon for the reasons given above in addressing Claim 1.  Gaides et al. teaches that the second interface angle is 3 degrees or less (Paragraph 0037).

In view of Claim 7, Gaides et al. is relied upon for the reasons given above in addressing Claim 1. Gaides et al. teaches the H/W1b range is at least 1.75 that anticipates a point within Applicant’s range from 1.0 to 2.1.



In view of Claim 9, Gaides et al. is relied upon for the reasons given above in addressing Claim 1.  Gaides et al. teaches the slant angle is between 0 and 90 degrees (Figure 4, θI & Paragraph 0035).

In view of Claim 10, as best understood by the Examiner, Gaides et al. is relied upon for the reasons given above in addressing Claim 1.  In regards to the limitation that region 1, has a 0° incidence angle transmittance of at least 70% in at least two of the following wavelength ranges: from 300 nm to 400 nm, from 400 nm to 750 nm, from 750 nm to 1500 nm, and wherein region 2 has 0° incidence angle transmittance of at least 70% in at least two of the following wavelength ranges: from 300 nm to 400 nm, from 400 nm to 750 nm, from 750 nm to 1500 nm
Applicant discloses that a light control film where an index of refraction of region 1 and 2 has index of refraction values such that N1-N2 is less than 0.005 and a first interface between region 1 and region 2 forms an interface angle θ1 and a second interface between region 1 and region forms an interface angle θ2 will have 30° incidence angle transmittance of the film is at least 75% in at least one of the following wavelength ranges: from 300 nm to 400 nm, from 400 nm to 750 nm, from 750 nm to 1500 nm (Instant Specification – Paragraph 0083-0084) and that region 1 is formed from a polymerizable resin such as PMMA or polycarbonate (Paragraph 00107) and that region 2 include materials that are selectively absorptive in the visible light such as pigments with particle sizes of less than 10 microns that have black colorants (Paragraph 00109).
Gaides et al. teaches the same structure as recited for region 1 (paragraph 0051) and region 2 (Paragraph 0042-0043), and therefore it will, inherently, display the recited properties, namely allowing 

In view of Claim 11, Gaides et al. is relied upon for the reasons given above in addressing Claim 1. Gaides et al. teaches that solar light in a direction perpendicular to the light input surface exits the light output surface at greater than 70% of the maximum brightness measured at any angle less than 30° from the direction perpendicular to the light output surface as measured over a wavelength range from about 300-1500 nm (Paragraph 0008 – its not that visible light anticipates this range).

In view of Claim 12, Gaides et al. is relied upon for the reasons given above in addressing Claim 1.  In regards to the limitation that, “the film spectral transmission at a 60° incident angle varies by greater than 5% over a wavelength range from 400 nm to 750 nm”.
Applicant discloses that a light control film where an index of refraction of region 1 and 2 has index of refraction values such that N1-N2 is less than 0.005 and a first interface between region 1 and region 2 forms an interface angle θ1 and a second interface between region 1 and region forms an interface angle θ2 will have 30° incidence angle transmittance of the film is at least 75% in at least one of the following wavelength ranges: from 300 nm to 400 nm, from 400 nm to 750 nm, from 750 nm to 1500 nm (Instant Specification – Paragraph 0083-0084) and that region 1 is formed from a polymerizable resin such as PMMA or polycarbonate (Paragraph 00107) and that region 2 include materials that are selectively absorptive in the visible light such as pigments with particle sizes of less than 10 microns that have black colorants (Paragraph 00109).


In view of Claim 14, Gaides et al. is relied upon for the reasons given above in addressing Claim 1.  Gaides et al. teaches an optically clear adhesive layer immediately adjacent to one or both of the light input surface and light output surface (Figure 4, #410 & Paragraph 0034).


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgan (US 2009/0255568 A1).

In view of Claim 15, Morgan discloses a solar cell and a light control film (Figure 14A), wherein the light control film has a plurality of first regions 1 (Figure 14A, #368) and a plurality of second regions 2, (Figure 14A, #366), wherein the structured layer has a light input surface and a light output surface opposite the light input surface wherein the light input surface defines a plane for the film (Figure 8), wherein at least one region 1 has a width at its base, a height, and an index of refraction (Figure 14A, #368) and at least one region 2 has a width at its base, a height, and an index of refraction (Figure 14A, #366), wherein the lesser of H1 and H2 is the effective height (Figure 14, #368 is the smaller of the two), wherein a first interface between the at least one region 1 and the at least one region 2 forms a first interface angle measured clockwise from a direction normal to the plane of the film, wherein a second interface between the at least one region 1 and the at least one region 2 forms a second interface angle measured counterclockwise from a direction normal to the plane of the film (Figure 14A, #366 – on .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gaides et al. (US 2010/0214506 A1) in view of Allen et al. (US 6,760,157 B1).

In view of Claim 13, Gaides et al. is relied upon for the reasons given above in addressing Claim 1.  Gaides et al. does not disclose that the region 1 material is integrally connected to a pigmented base substrate layer.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726